 



Exhibit 10.2
DEFERRED COMPENSATION AGREEMENT
     THIS AGREEMENT (the “Deferred Compensation Agreement”) is made as of the
20th day of March, 2006, and between The Connecticut Water Company (together
with any affiliated companies hereinafter collectively referred to as the
“Employer”) and Eric W. Thornburg (hereinafter referred to as the “Employee”).
WITNESSETH:
     WHEREAS, the Employee is among a select group of management or highly
compensated employees of the Employer; and
     WHEREAS, the Employer and the Employee are willing to enter into this
Deferred Compensation Agreement (the “Agreement”) on the terms herein set forth,
effective as of the date first above written;
     NOW, THEREFORE, in consideration of the premises and the mutual and
dependent promises herein, the parties hereto agree as follows:
          1. DEFERRED COMPENSATION. The Employee may file a written election
with the Employer in the form attached to this Agreement or such other form as
may be approved by the Employer to defer up to 12 percent (12%) of the
Employee’s salary. Such amount shall be credited to a Deferred Compensation
Account as provided in Section 2 hereof. This election to defer the receipt of
salary must be made before the beginning of the calendar year for which the
salary is earned and shall remain in effect, unless terminated or changed, or
until the date the Employee ceases to be an employee of the Employer. Any
election termination or change of a deferral election must be made on a form
provided by the Employer for such purpose and may only be made with respect to
salary which will be earned on and after the January 1 following the Employer’s
receipt of such form provided that such form is received at least seven (7) days
prior to the applicable January 1.
          2. DEFERRED COMPENSATION ACCOUNT. The Employer shall maintain on its
books and records a Deferred Compensation Account to record its liability for
future payments of deferred compensation and interest thereon required to be
paid to the Employee or his beneficiary pursuant to this Agreement. However, the
Employer shall not be required to segregate or earmark any of its assets for the
benefit of the Employee or his beneficiary. The amount reflected in said
Deferred Compensation Account shall be available for the Employer’s general
corporate purposes and shall be available to the Employer’s general creditors.
The amount reflected in said Deferred Compensation Account shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of the Employee or his
beneficiary, and any attempt to anticipate, alienate, transfer, assign or attach
the same shall be void. Neither the Employee nor his beneficiary may

 



--------------------------------------------------------------------------------



 



assert any right or claim against any specific assets of the Employer. The
Employee or his beneficiary shall have only a contractual right against the
Employer for the amount reflected in said Deferred Compensation Account and
shall have the status of general unsecured creditors. Notwithstanding the
foregoing, in order to pay amounts which may become due under this Agreement,
the Employer may establish a grantor trust (hereinafter the “Trust”) within the
meaning of Section 671 of the Internal Revenue Code of 1986, as amended. The
assets in such Trust shall at all times be subject to the claims of the general
creditors of the Employer in the event of the Employer’s bankruptcy or
insolvency, and neither the Employee nor any beneficiary shall have any
preferred claim or right, or any beneficial ownership interest in, any such
assets of the Trust prior to the time such assets are paid to an Employee or
beneficiary pursuant to this Agreement.
          The Employer shall credit to said Deferred Compensation Account the
amount of any salary to which the Employee becomes entitled and which is
deferred pursuant to Section 1 hereof, such amount to be credited as of the
first business day of each month. The Employer shall also credit to said
Deferred Compensation Account an Interest Equivalent in the amount and manner
set forth in Section 3 hereof.
          3. PAYMENT OF DEFERRED COMPENSATION
          (a) Termination of Employment On or After Attainment of Age 55. If the
Employee’s employment should terminate on or after his attainment of age
fifty-five (55) for any reason other than death or an account of “Cause” as
defined in subsection (d) below, he shall be entitled to receive payment of the
entire amount of his Deferred Compensation Account including an Interest
Equivalent, as described below, in the form of an actuarially equivalent life
annuity providing for equal annual payments for the life of the Employee. Such
actuarially equivalent life annuity shall be computed on the basis of a
mortality table that assumes a life expectancy of age eighty (80) and uses the
Interest Factor described below. The first annuity payment under this subsection
shall be paid seven (7) months following the date of the Employee’s termination
of employment, and subsequent payments shall be made on anniversaries of that
date.
          There shall be credited to the Employee’s Deferred Compensation
Account as of each January 1 and July 1, commencing with July 1, 2007 until
payment of such account begins, as additional deferred compensation, an Interest
Equivalent equal to fifty percent (50%) of the product of (i) the AAA Corporate
Bond Yield Averages published by Moody’s Bond Survey for the Friday ending on or
immediately preceding the applicable January 1 and July 1 plus ___(___)
percentage points (the “Interest Factor”), multiplied by (ii) the balance of the
Employee’s Deferred Compensation Account, including the amount of Interest
Equivalent previously credited to such Employee’s account, as of the preceding
day (i.e., December 31 or June 30). The Interest Factor used to compute the
annuity payable upon the Employee’s termination of employment on or after his
attainment of age fifty-five (55) shall be calculated based upon the Interest
Factor as of the January 1 or July 1 immediately preceding the date of the
Employee’s termination of employment, whichever shall fall nearer to the date of
the Employee‘s termination of employment.

 



--------------------------------------------------------------------------------



 



          (b) Termination of Employment Prior to Attainment of Age 55. If the
Employee’s employment should terminate prior to his attainment of age fifty-five
(55) for any reason other than death or on account of “Cause” as defined in
subsection (d) below, the Employee shall be entitled to receive payment in a
lump sum of the entire amount of his Deferred Compensation Account, including
the same Interest Equivalent as described in subsection (a) above. Payment under
this subsection shall be made on the date which is seven (7) months following
the Employee’s termination of employment.
          (c) Termination of Employment for Cause.
               (i) If the employment of the Employee is terminated by the
Employer for Cause, the Employee shall be entitled only to a return of amounts
deferred pursuant to Section 1 hereof.
               (ii) If the Employee is so terminated on or after age 55, payment
shall be made in accordance with the terms of Section 3(a) above. However, the
Employee shall not be entitled to the Interest Equivalent for any years prior to
such termination, and such Interest Equivalent shall not be included in
determining Employee’s benefit hereunder. An Interest Factor shall be utilized
in calculating the amount of the annuity payable in accordance with the last
sentence of subsection (a) above.
               (iii) If the Employee is so terminated prior to attainment of age
55, payment of the return of amounts deferred (excluding any Interest
Equivalent) shall be made in a lump sum on the date which is seven (7) months
following the Employee’s termination of employment.
               (iv) As used in this Agreement, the term “Cause” shall mean:
                    (A) the Employee’s rendering, while employed by the
Employer, of any services, assistance or advice, either directly or indirectly,
to any person, firm or organization competing with, or in opposition to, the
Employer;
                    (B) the Employee’s allowing, while employed by the Employer,
any use of his name by any person, firm or organization competing with, or in
opposition to, the Employer; or
                    (C) willful misconduct by the Employee, including, but not
limited to, the commission by the Employee of a felony or the perpetration by
the Employee of a common law fraud upon the Employer.
          (d) Death While Employed. Notwithstanding anything to the contrary
contained in the foregoing, if the Employee should die while employed by the
Employer, his beneficiary, designated pursuant to Section 4 hereof, shall
receive in a lump sum, in lieu of the amount(s) otherwise payable to the
Employee under this Agreement, a death benefit equal to the greater of (i) the
Hypothetical Death Benefit, as defined in subsection

 



--------------------------------------------------------------------------------



 



(g) hereof, and (ii) the entire amount of his Deferred Compensation Account at
the date of his death, assuming that an Interest Equivalent were credited to
such account as of each January 1 and July 1, occurring after the first deferral
hereunder until the date of death at the rate set forth in subsection
(a) hereof. Such beneficiary shall receive such death benefit on the thirtieth
(30th) day following the death of the Employee.
          (e) Death After Termination of Employment.
               (i) If the Employee should die after the termination of his
employment, whether prior to or on or after attainment of age 55, and prior to
the date on which payment of his Deferred Compensation Account has commenced in
the form of an annuity in accordance with subsection (a) or has been paid in the
form of a lump sum as provided in subsection (b), his beneficiary, designated
pursuant to Section 4 hereof, shall receive in a lump sum, in lieu of the
amount(s) otherwise payable to the Employee under this Agreement, a death
benefit equal to the entire amount of the Employee’s Deferred Compensation
Account, including the same Interest Equivalent as described in subsection
(a) above, at the date of his death, provided that the Employee’s employment
shall not have terminated on account of “Cause” as defined in subsection
(c) hereof. In the event that the Employee should die after the termination of
his employment for “Cause,” whether prior to or on or after attainment of age
55, and in either case prior to the date upon which payment of his Deferred
Compensation Account has been made or has commenced, his beneficiary, designated
pursuant to Section 4 hereof, shall receive a return of the amounts deferred
(excluding any Interest Equivalent). No Interest Equivalent shall be credited to
the Employee‘s Deferred Compensation Account in the event of the Employee’s
death after his termination on account of “Cause” as provided in subsection
(d) hereof. In either case, the Employee’s beneficiary shall receive such death
benefit on the thirtieth (30th) day following the death of the Employee.
               (ii) If the Employee should die after the termination of his
employment with the Employer on or after attainment of age 55 (not on account of
“Cause”) and after the date on which payment of his Deferred Compensation
Account and the Interest Equivalent set forth in subsection (a) hereof has
commenced in the form of an annuity as provided in subsection (a), no additional
benefits shall be payable under this Agreement after the Employee’s death except
to the extent that the Employee did not receive prior to his death benefits in
an amount equal to or greater than the Employee’s Deferred Compensation Account
plus any Interest Equivalent credited thereto, as of the date of the Employee’s
death. If the Employee dies prior to receiving benefits equal to or greater than
the Employee’s Deferred Compensation Account plus any Interest Equivalent
credited thereto as of the date of the Employee’s death, his beneficiary shall
be entitled to a lump sum payment, thirty (30) days following Employee’s death,
equal to the difference between benefits paid to the Employee hereunder and the
Employee’s Deferred Compensation account, plus any Interest Equivalent credited
thereto, as of the date of the Employee’s death.
               (iii) If the Employee should die after the termination of his
employment with the Employer on or after attainment of age 55 on account of
“Cause” and after the

 



--------------------------------------------------------------------------------



 



date payments have commenced to him in the form of an annuity as provided in
subsection (c), no additional benefits shall be payable under this Agreement
after the Employee’s death except to the extent the Employee did not receive
prior to his death benefits in an amount equal to or greater than the amounts
deferred (excluding any Interest Equivalent earned while employed). In such
event, his beneficiary shall be entitled to a lump sum payment, thirty (30) days
following Employee’s death, equal to the difference between benefits paid to the
Employee hereunder and the amounts deferred (excluding any Interest Equivalent
earned while employed).
               (iv) If the Employee should die after the termination of his
employment with the Employer and after the date on which payment has been paid
to him in the form of a lump sum pursuant to subsection (b) or (c), no
additional benefits shall be payable upon the Employee’s death.
          (f) Hypothetical Death Benefit. For purposes of this Agreement, the
term “Hypothetical Death Benefit” shall mean a lump sum benefit equal to the
proceeds of any policy of key-man life insurance on the life of the Employee, of
which the Employer is owner and beneficiary, and which policy is designated by
the Employer as subject to the provisions hereof, reduced by (i) the amount of
any tax imposed on the Employer with respect to such proceeds and (ii) the cost
to the Employer of any tax deductions postponed as a result of salary deferrals
pursuant to Section 1 hereof and increased by (iii) the tax deduction to the
Employer which would result from payment of the Hypothetical Death Benefit to a
beneficiary of the Employee. For purposes of (ii) above, an opportunity cost
factor of six (6) percent pre-tax interest will be applied during the period of
postponed deductions under (ii). The calculation of the Hypothetical Death
Benefit shall be done by the Employer, whose calculation shall be final and
binding on the Employee and his beneficiary. Anything herein to the contrary
notwithstanding, the Employer shall not be required to purchase a policy of
key-man life insurance on the life of any Employee, and any such policy
purchased by the Employer, and all proceeds thereof, shall remain at all times
available to the Employer’s general creditors.
          (g) Termination of Employment. In order for the Employee to be
considered to have terminated employment with the Employer, the Employee must
have incurred a separation from service from the Employer (and all related
companies) within the meaning of Section 409A of the Code.
          4. BENEFICIARY. The Employee has notified or will in the future notify
the Employer of the person or persons entitled to receive payments on the death
of the Employee. For the purposes of this Agreement, such person or persons are
herein referred to collectively as the “beneficiary.” The person whom an
Employee designates as his beneficiary for this purpose must be one of the
following: the Employee‘s spouse; father, mother, sister, brother, son or
daughter. The beneficiary may also be a legal ward living with and dependent on
the Employee at the time of his death. If the Employee dies and has not
designated a beneficiary, his beneficiary shall be his spouse, if living;
otherwise, his beneficiary shall be deemed to be his estate. An Employee’s
beneficiary designation may be changed at any time by the Employee giving
written notice to the

 



--------------------------------------------------------------------------------



 



Employer of such change. The rights of any beneficiary presently or hereafter
designated are subject to any changes made in this Agreement by the Employee and
the Employer.
          5. WITHHOLDING. The Employer shall be permitted to withhold from any
payment to the Employee or his beneficiary hereunder all federal, state or other
taxes which may be required with respect to such payment.
          6. ARBITRATION. In the event that a dispute shall arise with respect
to any of the provisions of this Agreement, either the Employer or the Employee
or his beneficiary, as the case may be, may give written notice to the other
stating the claims that said party desires to arbitrate, and naming an
arbitrator. Within ten (10) days after the receipt of such notice, the party
receiving same shall appoint a second arbitrator by written notice to be sent to
the party who requested arbitration. Within ten (10) days after receipt of such
notice of appointment of the second arbitrator, the two (2) arbitrators so
appointed shall meet to select a third arbitrator and shall give written notice
of such selection to the Employer and the Employee or his beneficiary. The
decision of a majority of the arbitrators shall be conclusive and binding upon
the Employer and the Employee or his beneficiary. All notices hereunder shall be
by registered mail addressed to the last known address of the party entitled to
receive notice. The Employer and the Employee shall each pay their own costs
incurred in the arbitration proceeding; provided, however, that the arbitrators
may require that the losing party reimburse the prevailing party for its costs
if it shall be determined that the claim which gave rise to the dispute was
without substantial foundation.
          7. MISCELLANEOUS.
          (a) This Agreement shall be binding upon the parties hereto, their
heirs, executors, administrators, successors and assigns. The Employer agrees
that it will not be a party to any merger, consolidation or reorganization
unless and until its obligations hereunder shall be expressly assumed by its
successor or successors.
          (b) This Agreement may be amended at any time by mutual written
agreement of the parties hereto, but no amendment shall operate to give the
Employee, or any beneficiary designated by him, either directly or indirectly,
any interest whatsoever in any funds or assets of the Employer, except the right
to receive the payments herein provided.
          (c) Deferrals under this Agreement may be suspended by the Employer
effective as of any January 1, following the time that tax or other laws are
enacted or interpreted which result or will result in costs to the Employer
significantly in excess of those contemplated at the time of the execution
hereof. In the event of such suspension, the Employer‘s sole obligation shall be
to pay to the Employee in accordance with Section 3 above. In no event may
deferrals be ceased during a calendar year by action of either the Employer or
the Employee, or both.
          (d) This Agreement shall not supersede any contract of employment,
whether oral or written, between the Employer and the Employee, nor shall it
affect or impair the

 



--------------------------------------------------------------------------------



 



rights and obligations of the Employer and the Employee, respectively,
thereunder. Nothing contained herein shall impose any obligation on the Employer
to continue the employment of the Employee.
          (e) If Moody’s Bond Survey shall cease to publish the Corporate Bond
Yield Averages referred to in Section 3 hereof, a similar average selected by
the Board of Directors of the Employer, in its sole discretion, shall be used.
          (f) This Agreement shall be executed in duplicate, and each executed
copy of this Agreement shall be deemed an original.
          (g) This Agreement shall be construed in all respects under the laws
of the State of Connecticut, subject to applicable federal law.
          (h) This Agreement has been prepared with reference to Section 409A of
the Internal Revenue Code and should be interpreted and administered in a manner
consistent with Section 409A. In the event that any part of the Agreement is
determined to be in violation of 409A, such part of the Agreement shall be
automatically revised to be in compliance with Section 409A in such way as most
closely approximates the intent of the parties.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed, as of the day and year first above written.

            THE CONNECTICUT WATER COMPANY
      By:   Michele G. DiAcri       Its Corporate Secretary                    
/s/ Eric W. Thornburg       Eric W. Thornburg         

 